NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Harry Shubin on 5/20/2022.
The application has been amended as follows: 
	In the claims:
	Claim 1, line 13, delete “organic coupling agents,” and replace it with -- an organic coupling agent selected from the group consisting of --.
	Claim 1, line 13, delete “or” and replace it with -- and --.
	Claim 15, cancel. 
	Claim 55, cancel/delete. 
	Insert new claim 68:
68.  (New) The effect pigment according to claim 34, wherein the coupling agent is acrylate functional and methacrylamide-functional titanates or methacrylamide-functional zirconates.

Reasons for Allowance
	Claims 1-10, 14, 17-24, 30-32, 34-43, 45-54, 57-58, and 68 are allowed.
	Claim 68 has been added as noted above.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest an effect pigment based on an Al2O3 flake which comprises an Al2O3 flake coated with one or more layers of a metal oxide and/or a metal oxide mixture wherein the ratio of the amount by weight of Al2O3 of the Al2O3 flake to the amount by weight of the metal oxide(s) of the coating layer(s) is in the range of from 27:73 to 83:17 based on the total weight of the effect pigment; and wherein the pigment further comprises on its surface a protective layer, wherein the protective layer contains at least one rare earth metal oxide in an amount of 0.2 - 2% by weight based on the total pigment, 0.2 - 2 wt. % of SiO2, 0.2 - 4 wt.% of Al2O3 and/or ZrO2 and 1-10 wt. % of an organic compound, wherein the organic compound is a coupling agent selected from group consisting of organofunctional silanes, amino compounds and organic phosphorus compounds.
Additionally, the prior art do not disclose or suggest an effect pigment based on an Al2O3 flake which comprises an Al2O3 flake coated with one or more layers of a metal oxide and/or a metal oxide mixture wherein the ratio of the amount by weight of Al2O3 of the Al2O3 flake to the amount by weight of the metal oxide(s) of the coating layer(s) is in the range of from 27:73 to 83:17 based on the total weight of the effect pigment; and wherein the pigment further comprises on its surface a protective layer, wherein, the protective layer consists of: 0.4-1.5 wt.% of Ce2O3, 0.4-1 wt. % of SiO2 and 0.5-2.5 wt.% of Al2O3 and/or ZrO2 and 2-5 wt.% of an organic compound which is a coupling agent, based on the total weight of the pigment.
Applicant’s amendment to independent claims has overcome the rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731